Citation Nr: 1738311	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  16-28 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Michael A. Rake, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to January 1970, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

The Veteran presented sworn testimony at a hearing before the undersigned in July 2017.  He testified at the hearing that he cannot work because of his service-connected PTSD.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that the Veteran is currently in receipt of a 100 percent rating for his service-connected pancreatic cancer associated with diabetes mellitus type 2, effective October 5, 2016.  As the Board has determined that the Veteran is entitled to an initial rating of 50 percent for his service-connected PTSD, the issue of entitlement to SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(a) is raised by the record and is addressed below.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the appeal period the Veteran's PTSD has been productive of no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; panic attacks occurring more than once a week; disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran has had a single service-connected disability rated as 100 percent and additional service-connected disabilities separately rated as 60 percent beginning October 5, 2016.

3.  The Veteran's service-connected PTSD, alone or when combined with his service-connected diabetes, does not render him unable to secure or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of no more than 50 percent for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for special monthly compensation at the housebound rate have been met effective October 5, 2016.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2017).

3.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for PTSD

The Veteran seeks an initial rating in excess of 30 percent for service-connected PTSD.  The evidence of record shows that the Veteran is entitled to a rating of no more than 50 percent for PTSD throughout the appeal period.  

Applicable Law

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.
 
Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 50 percent rating will be assigned for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the evidence shows that the Veteran's PTSD symptoms have been relatively stable throughout the appeal period, with only minor fluctuations that do not indicate a higher or lower level of impairment in occupational or social functioning.  Thus, a staged rating is not warranted in this matter.

Analysis

The Board finds that a 50 percent rating is warranted for the Veteran's service-connected because the evidence supports a finding that the psychiatric disability picture approximated occupational and social impairment with reduced reliability and productivity.  The January 2014 VA examination, VA medical records, private psychiatric evaluation and lay statements show that during this period the Veteran's psychiatric symptoms included depressed mood, diminished interest in activities, feelings of worthlessness, anxiety, panic attacks, suspiciousness, hypervigilance, sleep impairment/insomnia, fatigue, difficulty concentrating, irritability, outbursts of anger, disturbances of motivation and mood, social isolation and difficulty establishing and maintaining effective work and social relationships.  He reported being irritable and easily angered.  His irritability and difficulty establishing relationships caused him difficulties at his job, ultimately leading to his being terminated.  He also showed social impairment with reduced reliability and productivity in that he had difficulties with social interaction.  He reported on numerous occasions that he liked to keep to himself and his wife, and that he did not have many friends with whom he would socialize.  He reported that he was not engaged in any social clubs or veteran's organizations. The doctor performing the October 2016 private psychiatric evaluation noted that the Veteran described and demonstrated deficit in memory and concentrating, reporting that he is no longer able to read the way he once did and is unable to focus and retain as he has in the past.  The private doctor found that the Veteran exhibited difficulty understanding complex commands coupled with problems with short and long term memory, little motivation to accomplish things, and difficulty establishing and maintaining wok and social relationships.  Thus, a 50 percent rating is warranted.

The Board finds that a rating in excess of 50 percent is not warranted at any point during the appeal period because the Veteran's symptomatology was not productive of deficiencies in most areas or total occupational or social impairment during this time.  The Veteran experienced reduced reliability and productivity in his occupational functioning as a result of his irritability and anger.  Nevertheless, he was able to continuing working on a part-time basis in a sales position until November 2015.  Although he was ultimately terminated due to conflict with his supervisor, the evidence does not show that he has been totally occupationally impaired because he reported that he would not have difficulties with supervisors or coworkers provided that he be able to work more independently and without being "micromanaged."  During the appeal period the Veteran also demonstrated social impairment in that he isolated himself and preferred to be alone or with his wife; however, he did not experience total social impairment because he had good relationships with his wife and children, and reported that he would attend his grandchildren's ball games.  

Additionally, while the Veteran has experienced ongoing depression, anxiety and anger that negatively affected his mood, he was not found to have any deficiencies in his thinking or judgment during the appeal period.  At all VA mental health appointments the Veteran was found to have normal thought processes, logical associations, and appropriate thought content.  He exhibited good insight and judgment, intact recent and remote memory, and intact attention.  The Veteran was also alert and oriented to person, place, time and situation.  He denied any visual or auditory hallucinations.  Thus, while the Veteran did exhibit some impairment in occupational and social functioning, he did not exhibit the level of impairment in most areas associated with the 70 percent rating or total occupational or social impairment which would warrant a 100 percent rating.

The Board also finds that the Veteran's symptomatology did not more nearly approximate the symptoms associated with the 70 or 100 percent rating at any point during the appeal period.  The Veteran denied suicidal or homicidal ideation at all VA mental health appointments, at the VA and private examinations and during the July 2017 hearing.  There is no indication that he suffered from obsessional rituals or intermittently illogical, obscure, or irrelevant speech.  While he experienced waxing and waning anxiety, panic attacks and depression throughout the appeal period, he did not experience near continuous panic or depression that affected his ability to function independently, appropriately and effectively.  The Veteran repeatedly reported being irritable and quick to anger and also described having angry outbursts; however, he did not exhibit impaired impulse control with periods of violence.  The Veteran has not experienced spatial disorientation, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  The doctor providing the October 2016 private psychiatric evaluation noted that the Veteran did not shower every day, but that he did change his clothes.  There is no indication that the Veteran neglected his personal appearance and hygiene; instead, his VA medical records show that his hygiene and grooming were normal at all mental health appointments.  As noted above, the Veteran has exhibited normal thinking and judgment with no perceptual disturbances or inappropriate behavior.  He was never thought to be a danger to himself or others, and has been able to perform all of his activities of daily living.  He has been fully oriented in all spheres, and while he has exhibited some mild memory loss, he has not suffered memory loss for names of close relatives, own occupation, or own name.  

In sum, the evidence of record does not support a finding that the Veteran has exhibited impairment in most areas or total occupational and social impairment as a result of the type of symptoms listed in the general rating schedule, and/or symptoms of a similar degree.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology or functional impairment do not more nearly approximate the criteria for 70 percent or 100 percent ratings.

Entitlement to Special Monthly Compensation

In light of the above grant of a 50 percent initial rating for PTSD and pursuant to VA's duty to maximize a claimant's benefits, the Board finds that the Veteran is entitled to an award of SMC effective October 5, 2016.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Here, as of October 5, 2016, the Veteran had a single service-connected disability rated as total (i.e. his pancreatic cancer).  He was also in receipt of a 10 percent rating for tinnitus.  In addition to the 50 percent rating granted by the Board for PTSD, the combined total for his additional service-connected disabilities, separate from pancreatic cancer, is 60 percent.  See 38 C.F.R. § 4.25.  Thus, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted effective October 5, 2016, the date the schedular criteria for SMC at the housebound rate was first met.  The Board notes that the Veteran is also service-connected for diabetes rated at 20 percent prior to October 5, 2016 and 60 percent thereafter; however, as diabetes is not separate and distinct from the 100 percent service-connected pancreatic cancer disability, the criteria for SMC were not met prior to October 5, 2016.

Entitlement to TDIU

The Veteran also seeks an award of TDIU, stating that he is unemployable as a result of his PTSD.  He reports that in November 2015 he was fired from his position as a salesman because of his irritability, anger and inability to take direction from his supervisor.  He further contends that his irritability and anger cause him to be unable to work in a substantially gainful position.  

The Board finds that the evidence does not show that the Veteran is unable to secure or follow substantially gainful employment by reason of his service-connected disabilities other than pancreatic cancer, which is currently rated as 100 percent disabling.  Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Prior to October 5, 2016, the effective date of the Veteran's 100 percent rating, his service-connected disabilities included PTSD rated as 50 percent disabling and diabetes mellitus type 2 (diabetes) rated as 20 percent disabling.  The combined rating for this period is 60 percent, which does not meet the schedular percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).

Regardless of whether the schedular criteria are met, it is the established policy of the Veterans Administration that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, in cases where a veteran is unemployable by reason of service-connected disabilities but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director, Compensation and Pension Service for extraschedular consideration.  Id. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  See Todd v. McDonald, 27 Vet. App. 79 (2014); see also Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the veteran's level of education, special training, and previous work experience, but not his or her age or any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Based on the evidence of record, the Board finds that it is less likely than not that the Veteran is unable to work in a substantially gainful occupation by reason of his service-connected PTSD disability, either alone or taken together with his service-connected diabetes.  As an initial matter, the Board notes that the Veteran's diabetes had been well controlled during the period prior to October 5, 2016, and there is no evidence that this disability affected his ability to perform any employment activity prior to this date.  Moreover, the Veteran has not asserted that his diabetes has rendered him unable to work in a substantially gainful occupation.  Instead, the Veteran has asserted that his PTSD and/or his pancreatic cancer have affected his employment.  See July 2017 Hr'g Tr. at 2-3; see also August 2017 VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  Additionally, as noted above, the Veteran is already in receipt of a 100 percent schedular disability rating for his pancreatic cancer.  Thus, the Board's decision will focus on the Veteran's contention that his service-connected PTSD renders him unable to secure or maintain substantially gainful employment.

Although the Veteran has submitted some evidence that his service-connected PTSD causes him difficulties while working in a sales position, the most probative evidence of record does not show that he is incapable of obtaining and maintaining substantially gainful employment due to PTSD.  During the relevant period, the Veteran was employed as a salesperson at a retail store.  He suffered from irritability that caused difficulty with his supervisors, and also reported problems with sleep and difficulties concentrating, but he continued to work on a part-time basis for most of the appeal period.  The Veteran was terminated from his position as a salesman in November 2015, reportedly due to his anger and irritability.  Nevertheless, the Veteran testified that prior to working in sales he had been able to successfully work as an electrician for a number of years.  See July 2017 Hr'g Tr. at 4-5.  The Veteran testified that he worked as an electrician/repairman and later as an equipment installer, and that neither of the positions he held required much interaction with others, including supervisors.  The Veteran further testified that he was terminated from his sales position because his supervisor tried to "micromanage" him.  See Id. at 5.  He reported that he did not have difficulty with coworkers and supervisors "[a]s long as they didn't tell me how to do it."  Thus, the evidence of record shows that it is possible for the Veteran to maintain substantially gainful employment in a job similar to those he has worked in the past, where he has minimal interaction with the public and worked mostly independently with minimal supervision.  Even though the Veteran experienced decreased motivation and concentration, the evidence does not show that these symptoms were severe enough to interfere with his ability to complete work tasks.  Therefore, the evidence does not suggest that as a result of his PTSD disability he would be unable to work in a job as an electrician or equipment installer similar to ones he previously held.  The Board notes that the doctor providing the October 2016 private psychiatric evaluation opined that the Veteran is "not capable of any form of competitive gainful employment," but did not explain why he believed that to be so.  In any event, the ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Consequently, the Board finds that an award of TDIU is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt rule is not for application, and entitlement to a TDIU must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating of no more than 50 percent is granted for PTSD, subject to the law and regulations governing the payment of VA monetary benefits.

Special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted effective October 5, 2016, subject to the law and regulations governing payment of monetary benefits.

Entitlement to a TDIU is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


